EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Osterloth on 5/21/2021.

The application has been amended as follows: 
1.	(Currently Amended)  A device, comprising:
	a display; and
	a housing surrounding the display and having four corners defining portions of an exterior surface of the device, the housing comprising:
		a first conductive housing segment defining at least part of a first corner of the four corners and configured to operate as an antenna, the first conductive housing segment having a first hole therein;
		a second conductive housing segment defining at least part of a second corner of the four corners and having a second hole therein;
		a third conductive housing segment defining at least part of a third corner of the four corners, the third corner forming part of the housing diagonally opposite the second corner; and
		a non-conductive housing component extending into the first hole and the second hole and structurally coupling the first conductive housing segment to the second conductive housing segment.

2.	(Currently Amended)  The device of claim 1, wherein:
	the antenna is a first antenna;
	the second conductive housing segment is configured to operate as a second antenna; and
	the third conductive housing segment is configured to operate as a third antenna.

3.	(Currently Amended)  The device of claim 2, further comprising:
	a fourth conductive housing segment defining at least part of a fourth corner of the four corners and configured to operate as a fourth antenna.

4.	(Currently Amended)  The device of claim 1, further comprising:
	a fourth conductive housing segment defining at least part of a fourth corner of the four corners; and
	wireless communication circuitry coupled to the first conductive housing segment, the second conductive housing segment, the third conductive housing segment, and the fourth conductive housing segment; wherein:
	the wireless communication circuitry is operable to communicate in different wireless communication modes by configuring different combinations of the first conductive housing segment, the second conductive housing segment, the third conductive housing segment, and the fourth conductive housing segment as two or four antennas.

5.	(Currently Amended)  The device of claim 4, wherein:
	in a first multiple-input multiple-output (MIMO) wireless communication mode, the wireless communication circuitry is operable to use a combination of the second conductive housing segment and the third conductive housing segment for wireless communication; and
	in a second MIMO wireless communication mode, the wireless communication circuitry is operable to use a combination of the first conductive housing segment, the second conductive housing segment, the third conductive housing segment, and the fourth conductive housing segment for wireless communication.

6.	(Currently Amended)  The device of claim 1, further comprising:
	a first interlock feature extending from a first end of the first conductive housing segment, into an interior volume defined by the housing; and
	a second interlock feature extending from a second end of the second conductive housing segment, into the interior volume; wherein:
	the first hole is in the first interlock feature; and
	the second hole is in the second interlock feature.

7.	(Currently Amended)  The device of claim 6, further comprising:
	a third interlock feature extending from a third end of the third conductive housing segment, into the interior volume; and
	a fourth interlock feature extending from a fourth end of the first conductive housing segment; wherein:
	the non-conductive housing component extends into a third opening in the third interlock feature; and
	the non-conductive housing component extends into a fourth opening in the fourth interlock feature.

8.	(Currently Amended)  The device of claim 1, wherein:
	the housing further comprises a support plate disposed under the display;
	the non-conductive housing component structurally couples the first conductive housing segment to the second conductive housing segment and the third conductive housing segment; and
	the non-conductive housing component structurally couples the first conductive housing segment to the support plate.

9.	(Currently Amended)  A device, comprising:
	a display;
	a housing defining a sidewall of the device surrounding a perimeter of the display, the housing comprising:
		a first conductive segment defining at least part of a first corner of the sidewall and configured to operate as a first antenna;
		a second conductive segment defining at least part of a second corner of the sidewall and configured to operate as a second antenna;
		a third conductive segment defining at least part of a third corner of the sidewall and configured to operate as a third antenna;
		a fourth conductive segment defining at least part of a fourth corner of the sidewall and configured to operate as a fourth antenna; and
		a non-conductive housing component extending into a first hole in the first antenna and a second hole in the second antenna and structurally coupling the first conductive segment to the second conductive segment 
	wireless communication circuitry coupled to the first conductive segment.

10.	(Currently Amended)  The device of claim 9, wherein;
	the wireless communication circuitry is further coupled to the second conductive segment, the third conductive segment, and the fourth conductive segment; and
	the wireless communication circuitry is configured to operate in at least one multiple-input multiple-output (MIMO) mode using the first conductive segment, the second conductive segment, the third conductive segment, and the fourth conductive segment.

11.	(Currently Amended)  The device of claim 9, wherein:
	the third corner forms part of the sidewall diagonally opposite the second corner;
	the wireless communication circuitry is operable in a first multiple-input multiple-output (MIMO) mode wireless communication mode and a second MIMO wireless communication mode; and
	when the wireless communication circuitry is operated in the first MIMO wireless communication mode, the wireless communication circuitry is configured to use the first conductive segment, the second conductive segment, the third conductive segment, and the fourth conductive segment as different antennas for wireless communication in a first wireless frequency band.

12.	(Currently Amended)  The device of claim 11, wherein:
	when the wireless communication circuitry is operated in the second MIMO wireless communication mode, the wireless communication circuitry is configured to use the second conductive segment and the third conductive segment as different antennas for wireless communication in a second wireless frequency band.

13.	(Original)  The device of claim 9, wherein each of the second conductive segment and the third conductive segment extend along a greater portion of the sidewall than each of the first conductive segment and the fourth conductive segment.

14.	(Currently Amended)  The device of claim 13, further comprising:
	a second non-conductive housing component extending into a third hole in the third antenna and a fourth hole in the fourth antenna and structurally coupling the third conductive segment and the fourth conductive segment 

15.	(Currently Amended)  The device of claim 9, further comprising:
	a flex circuit; wherein:
	the sidewall defines a short side and a long side;
	the first corner and the second corner are disposed at opposite ends of the short side;
	the first conductive segment has a first ground connector electrically coupled to the flex circuit and a first antenna feed connector electrically coupled to the flex circuit; and
	the second conductive segment has a second ground connector electrically coupled to the flex circuit and a second antenna feed connector electrically coupled to the flex circuit.

16.	(Currently Amended)  A device, comprising:
	a display;
	a housing defining a sidewall of the device and at least partially defining an interior volume including the display, the housing comprising:
		a first conductive antenna segment defining a first portion of the sidewall;
		a second conductive antenna segment defining a second portion of the sidewall; and
		a non-conductive housing component extending into a first hole in the first conductive antenna segment and a second hole in the second conductive antenna segment, the non-conductive housing component structurally coupling the first conductive antenna segment and the second conductive antenna segment and defining a third portion of the sidewall, and the non-conductive housing component electrically insulating the second conductive antenna segment from the first conductive antenna segment; and
	wireless communication circuitry disposed within the interior volume and operable in a first wireless communication mode with the second conductive antenna segment electrically disconnected from the first conductive antenna segment, and in a second wireless communication mode with the second conductive antenna segment electrically connected to the first conductive antenna segment.

17.	(Original)  The device of claim 16, wherein:
	the housing further comprises a conductive support plate disposed under the display and electrically connected to the second conductive antenna segment;
	the second conductive antenna segment defines at least a first portion of a slot antenna feature; and
	the conductive support plate defines at least a second portion of the slot antenna feature.

18.	The device of claim 16, wherein:
	the first conductive antenna segment defines a corner of the sidewall; and
	the second conductive antenna segment defines a side of the sidewall.

19.	The device of claim 18, wherein:
	the corner is a first corner;
	the housing further comprises:
		a third conductive antenna segment defining a fourth portion of the sidewall including a second corner of the sidewall;
	the non-conductive housing component defines a fifth portion of the sidewall and electrically insulates the third conductive antenna segment from the second conductive antenna segment;
	the second conductive antenna segment is electrically disconnected from the third conductive antenna segment in the first wireless communication mode; and
	the second conductive antenna segment is electrically connected to the third conductive antenna segment in the second wireless communication mode.

20.	The device of claim 19, wherein:
	in the second wireless communication mode, the wireless communication circuitry is operable to conduct a wireless communication using the second conductive antenna segment in combination with the first conductive antenna segment as a first antenna, and using the second conductive antenna segment in combination with the third conductive antenna segment as a second antenna.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRAHAM P SMITH/Primary Examiner, Art Unit 2845